—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that County Court erred in denying his motion to suppress his statements. In our view, the record supports the court’s determination that the police had probable cause to take defendant into custody and that his statements, made after he was advised of his rights, were voluntary and admissible.
Probable cause does not require proof beyond a reasonable doubt sufficient to warrant a conviction but merely information sufficient to support a reasonable belief that an offense has been or is being committed, or that evidence of a crime may be found in a certain place (People v Bigelow, 66 NY2d 417, 423). The record establishes that the victim’s grandson, who knew defendant, observed him in the car. A police officer also observed defendant in the car. When that officer approached the car, defendant opened the door, knocked the officer backwards, and fled the scene. He was seen running away by another officer who observed that defendant matched the suspect’s description broadcast over the police radio. After being pursued, he was apprehended, returned to the scene and given his Miranda warnings. (Appeal from Judgment of Monroe County Court, Maloy, J. — Robbery, 1st Degree.) Present— Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.